Title: From George Washington to Thomas Freeman, 8 May 1786
From: Washington, George
To: Freeman, Thomas



Sir,
Mo[un]t Vernon 8th May 1786

Being informed that Mrs Crawford is on the point of having her negroes sold to discharge a Debt due from her late husband, Colo. Crawford, to Mr James Cleveland, for whom you are Agent; I will, rather than such an event shall take place, agree to apply any money of mine, which may be in your hands, towards the discharge of the execution; and desire, in that case, you will receive such security as Mrs Crawford can give for reimbursing me. I am Sir &c.

G: Washington

